Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 8, 2007 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) INFORMATION TO BE INCLUDED IN REPORT SECTION 5  CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On October 8, 2007, in connection with the promotion of Nora Murphy, 47, to the position of ExecutiveVice President, Style and Advertising for the company and its subsidiary, Ethan Allen Global, Inc. Ms. Murphy's salary compensation was increased to $300,000 per annum. On October 8, 2007, in connection with the promotion ofCorey Whitely, 47, to the position of Executive Vice President, Operations for the Company and its subsidiary, Ethan Allen Global, Inc. Mr. Whitely's salary compensation was increased to $300,000 per annum. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: October 11, 2007 By: /s/ M. Farooq Kathwari M. Farooq Kathwari Chairman, President and Chief Executive Officer
